DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/22 (hereinafter “11/17/22 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 11/17/22 Amendment, claims 1, 2, 9, 11, 14, & 18-20 were amended, claims 7 & 10 were cancelled (claims 5, 6, 8, 12, 13, & 15-17 were previously cancelled), and claims 21-30 were newly added.  Accordingly, claims 1-4, 9, 11, 14, & 18-30 are now pending in the application.
4.	The 11/17/22 Amendment has overcome the claim objections and the claim rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 05/23/22 (“05/23/22 Action”), except for those that have been reiterated herein.    
5.	New claim objections and rejections under § 112(b) are set forth herein, necessitated by Applicant's amendment.
6.	The non-statutory double patenting rejection has been withdrawn.  
7.	The following objections and rejections constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
8.         The 11/17/22 IDS has not been considered, as it was not signed in compliance with 37 CFR § 1.33(b).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.
9.	The 11/18/22 IDS, which is a resubmission of the 11/17/22 IDS, has been considered by the Examiner (it is noted that the FORM PTO/SB/08a has been annotated to include the date of the NPL document cited therein).   

Claim Objections
10.	Claims 1 & 29 are objected to because of the following informalities:  
	a.	In claim 1, line 4, a colon (“:”) should be added after “comprising.” 
b.	In claim 1, line 5, the recitation of “an upper shell and a lower shell that when coupled forms an interior space” should instead recite --an upper shell and a lower shell that when coupled form an interior space-- for grammatical reasons.  
c.	In claim 1, line 15, the recitation of “can move” should instead recite --are configured to move--. 
d.	In claim 29, line 15, the recitation of “a hole through which each of the connectors extend” should instead recite --a hole through which each of the connectors respectively extend-- for grammatical reasons.
e.	In claim 29, line 16, the recitation of “comprise one or more wire connecting” should instead recite --comprise one or more wires connecting-- for grammatical reasons.
f.	In claim 29, line 22, the recitation of “can move” should instead recite --are configured to move--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 1-4, 9, 11, 14, & 18-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
13.	Claim 1 recites the limitation “the eyelids” in line 3.  There is insufficient antecedent basis for this recitation in the claim.  
14.	Claim 1 recites the limitation “the longitudinal axis” in lines 11-12.  There is insufficient antecedent basis for this recitation in the claim.  
15.	Claim 1 recites the limitation “a connector” in line 14.  This recitation renders the claim indefinite, as it is not clear whether the recited “a connector” is the same “a connector” previously recited in line 13 of the claim, or a different connector.  For purposes of examination, the recitation of “a connector” in line 14 is being interpreted as comprising the connector recited in line 13.  Examiner suggests amending lines 13-15 of the claim to make clear that each groove receives the respective connector of its associated thermal treatment unit (using this or similar language) in order to remove any ambiguity, and to obviate the rejection.  Clarification is required.   
16.	Dependent claims 2-4, 9, 11, 14, & 18-28 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
17.	Claim 11 recites the limitation “the controller” in line 4.  There is insufficient antecedent basis for this recitation in the claim.  
18.	Claim 18 recites the limitation “the exterior surface” in line 3.  There is insufficient antecedent basis for this recitation in the claim.  
19.	Claim 18 recites the limitation “wherein the lower shell has a hole therethrough to allow the treatment surface at the exterior surface of the lower shell” in lines 2-3.  This recitation renders the claim indefinite, at least in that it is grammatically incomplete/unclear.  For example, it is not clear what the hole is allowing the treatment surface to do.  Clarification is required.  
20.	Claims 19 & 20 are rejected as ultimately depending from a claim (claim 18) rejected under 35 U.S.C. 112(b).
21.	Claims 21, 22, 23, & 26 each recite the limitation “the connector.”  This recitation renders these claims indefinite, as independent claim 1 (from which claims 21, 22, 23, & 26 each ultimately depend) requires two connectors.  As such, it is not clear which connector is being referred to by the recitation of “the connector” in claims 21, 22, 23, & 26.  Clarification is required.  Examiner suggests amending the claims to, e.g., recite “each connector,” or to clarify the relationship between the connectors, thermal treatment units, and grooves of the bridge by using terms such as “respective,” “corresponding,” or “associated” in order to remove any ambiguity, and to obviate the rejection.
22.	Claims 22, 23, 24, & 26 are rejected as ultimately depending from a claim (claim 21) rejected under 35 U.S.C. 112(b).
23.	Claim 25 recites the limitation “a second receptacle” in line 2.  This recitation renders the claim indefinite, as neither claim 25 nor independent claim 1 (from which claim 25 depends) recite “a first receptacle.”  As such, it is not clear how many total receptacles are required by the claim.    
24.	Claim 28 recites the limitation “the connector” in lines 1-2.  This recitation renders the claim indefinite, as independent claim 1 (from which claim 28 depends) requires two connectors.  As such, it is not clear which connector is being referred to by the recitation of “the connector” in claim 28.  Clarification is required.  Examiner suggests amending the claim to, e.g., recite “each connector,” or to clarify the relationship between the connectors, thermal treatment units, and grooves of the bridge by using terms such as “respective,” “corresponding,” or “associated” in order to remove any ambiguity, and to obviate the rejection.
25.	Claim 29 recites the limitation “the longitudinal axis” in line 19.  There is insufficient antecedent basis for this recitation in the claim.  
26.	Claim 29 recites the limitation “wherein each thermal treatment unit is connected to the bridge via a connector” in line 20.  This recitation renders the claim indefinite, as it is not clear whether the recited “a connector” is the same “a connector” previously recited in line 12 of the claim, or a separate/additional connector.  Clarification is required.  Examiner suggests amending the claim to, e.g., recite “each connector,” or to clarify the relationship between the connectors, thermal treatment units, and grooves of the bridge by using terms such as “respective,” “corresponding,” or “associated” in order to remove any ambiguity, and to obviate the rejection.
27.	Claim 30 recites the limitation “the heatsink” in line 12 & line 13, and “the upper shell” in line 13.  These recitations render the claim indefinite, as the claim requires two heatsinks and two upper shells.  As such, it is not clear which heatsink or upper shell is being referred to by these recitations in the claim.  Clarification is required.  Examiner suggests amending the claim to clarify the relationship between the connectors, thermal treatment units, and bridge by using terms such as “respective,” “corresponding,” or “associated” in order to remove any ambiguity, and to obviate the rejection.


Allowable Subject Matter
28.	Independent claim 1 would be allowable if rewritten or amended to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) set forth (in detail above) in this Office action.
Independent claim 1 is directed to an eye thermal compress assembly, and includes two separate and individually controllable and adjustable thermal treatment units, and a bridge connecting the two separate thermal treatment units.  More particularly, claim 1 requires “…the bridge having at least two grooves interspaced from one another and each groove spanning a portion of the longitudinal axis of the bridge; wherein each thermal treatment unit is connected to the bridge via a connector, and wherein each groove provided in the bridge receives a connector so that the connector and associated thermal treatment unit can move laterally with respect to the bridge.” 
In the prior rejection under § 103 [see 05/23/22 Action, ¶’s 21-22], the base reference, U.S. Patent No. 3,768,485 to Linick (“Linick”), was relied upon for the teaching of the overall structure of the claimed device [i.e., two separate thermal treatment units, connected by a bridge, for providing a cooled treatment surface to the eyelids of a user].  Neither Linick nor the other references of record, however, fairly teach or suggest the claimed bridge structure noted above, particularly the interspaced grooves for receiving the respective connectors of the two thermal treatment units that enable the connectors and associated thermal treatment units to move laterally with respect to the bridge.
29.	Independent claim 29 would be allowable if rewritten or amended to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) set forth (in detail above) in this Office action.	 More particularly, independent claim 29 includes the same limitations as those addressed above concerning independent claim 1, and is therefore allowable for the same reasons. 
30.	Independent claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth (in detail above) in this Office action.
Independent claim 30 is directed to an eye thermal compress assembly, and includes two separate and individually positionable thermal treatment units, and a bridge connecting the two separate thermal treatment units.  More particularly, claim 30 requires that each thermal treatment unit include a heatsink, and that a connector (be) disposed within the interior space of at least one of the thermal treatment units, and that “…a portion of the connector is surrounded by the heatsink, and the connector extends away from the heatsink through an opening in the upper shell, and through an opening in the bridge.”  Neither Linick nor the other references of record fairly teach or suggest the claimed bridge/connector configuration.  

Response to Arguments
31.	As noted above, the 11/17/22 Amendment has overcome the claim objections and the claim rejections under §§ 112(b) & 103 previously set forth in the 05/23/22 Action, except for those that have been reiterated herein.    
32.	New claim objections and rejections under § 112(b) are set forth herein, necessitated by Applicant's amendment.
33.	The non-statutory double patenting rejection has been withdrawn.  
34.	Independent claims 1, 29, & 30 would be allowable if rewritten or amended to overcome the claim objections(s) and rejection(s) under 35 U.S.C. 112(b) set forth (in detail above) in this Office action for the reasons noted above.



Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794


                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794